DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 29-32 in the reply filed on May 27, 2021 is acknowledged.  Furthermore the election of species to the polymer being poly(para-xylylene) is acknowledged.  Action on the merits of claims 29-32 to the polymer being poly(para-xylylene) follows.
Claims 33-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2021.
Priority
Claims for priority in this national stage application are acknowledged.  The priority documents have been reviewed for examination purposes and priority benefit.
Information Disclosure Statement
The information disclosure statements filed June 24, 2020 and August 28, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language  
Note with respect to the prior X reference citation to Jansen NPL (cited in the ISR of record) to the package of claims 1-9, this reference does not appear to teach to the specifics of these claims (nor to current claims 29-32) as the disclosure therein does not appear to teach to the packaging element being void-free as recited therein and it cannot be said that such a feature is inherent.  In addition, the reference does not teach to the elected polymer species (poly(para-xylylene)).
Drawings
The drawings received July 2, 2019 are acceptable for examination purposes.
Specification
The specification received July 2, 2019 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities:   The term “poly-mxylylene adipamide” should be better expressed as “poly m-xylylene adipamide” wherever expressed in the disclosure.  Appropriate correction is required.
Claim Objections
Claim 29 objected to because of the following informalities:  the lower limit of the range 10 and 200 m should also include the specific unit.  The range should be amended to 10 m and 200 m.  The acronym “PET” should first include the full term polyethylene terephthalate.  Applicant may either amend PET with the term polyethylene terephthalate or modify the term to be polyethylene terephthalate (PET) in claim 29.  The term “poly-mxylylene adipamide” should be better expressed as “poly m-xylylene adipamide” in claim 29.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 is to a packaging element for use with an energy storage device.  It is understood that the use of claim 29 is an intended application for the packaging element.  Accordingly, dependent claim limitations to the type of energy storage device (such as in claims 30, 31 and 32) only define an intended use but does not further define the packaging element of claim 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kohlberger et al. (U.S. Patent Application No. 2011/0086260)
As to claim 29, Kohlberger discloses a housing film for electrochemical elements (packaging element.  Example 1 discloses a packaging element having a 25 micron PETP polymer support layer and a 2 micron Parylene C layer deposited via gas phase deposition onto the support layer.  The two layer polymer structure has a final thickness of 27 microns (between 10 microns and 200 microns).  The packaging element comprises Parylene C (a form of poly(para-xylylene) see para. [0027]).  The packaging is employed for electrochemical elements, particularly for a lithium based battery (paras. [0074]-[0080]).  The housings are designed to seal the electrochemical cell components within the packaging of Kohlberger (para. [0065]).
Although claims 30-32 do not further limit the package of claim 29 (discussed above), Kohlberger still reads on the further intended use of these claims and still reads on the claimed package as discussed above.  However it is noted that Kohlberger does teach to the same use as discussed below.
As to claims 30-31, the energy storage devices of Kohlberger are preferably directed to lithium cells and secondary lithium ion cells, in particular lithium polymer cells (para. [0003] and para [0080]) which reads on the energy storage devices of claims 30-31).
As to claim 32, the electrolyte is a liquid electrolyte (para. [0080]).

As to the void-free enclosure of claim 29:
Kohlberger teaches that Parylene films are generally always pore free and given the process of forming Parylene films via CVD, such films would expectedly be pore-free and transparent according to Kohlberger and thus appear to anticipate such a feature.  In the least, it would have been desirable and obvious to employ pore-free Parylene barrier films given the comprehensive teachings of Kohlberger since it would have provided an effective barrier property to the Parylene film.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this rejection can be found above, incorporated herein.
Claims 29-32 are rejected under 35 U.S.C. 103 as obvious over Jiang et al. (U.S. Patent Application No. 2016/0315352) as evidenced by Amatucci et al. (U.S. Patent No. 10,644,271) and in view of Kohlberger et al. (U.S. Patent Application No. 2011/0086260).
As to claim 29, Jiang discloses a packaging for energy storage devices such as batteries, in Fig. 31, the packaging comprises Parylene-C (paras. [0040], [0110]-[0112]). Parylene alternatively known to be a form of poly (para-xylylene) (see Amatucci paragraph bridging columns 4-5 as evidence).  In the embodiment in Fig. 31, the bags are clear Parylene-C formed to a thickness of 40 microns.  The films are then employed around and seal the internal battery components.  As such the resultant packaging element of this embodiment defines a packaging element comprising poly(para-xylylene) (Parylene-C) with a package film thickness of 40microns.  The packaging further effectively seals the internal battery elements therein (Fig. 31 and paras. [0110]-[0112]).
As to the packaging element being an essentially sealed enclosure (claim 29), as shown above, the Parylene film in the embodiment shown in Fig. 31 is shown to seal the battery elements. 
As to claims 30-31, the battery systems are used for packaging lithium ion batteries (para. [0112]).
As to claim 32, the batteries above employ various known lithium electrolytes including liquid, gel or solid electrolytes (para. [0063]-[0071]).
Jiang does not explicitly teach of the packaging been void-free as recited in claim 29.
Kohlberger was directed to improve the impermeability of battery packages by using packages that improve the energy density compared to using conventional housing foils (paras. [0010]-[0012]).  Kohlberger recognized that plastic films, particularly Parylene films were known to function as an effective barrier compared to conventional package foils using metals therein.  Kohlberger particularly recognized that Parylene films provided for packages which function as a protective and encapsulating materials for devices such as batteries are generally always pore-free and transparent (para. [0027]).  A pore-free coating would have provide the art-recognized benefit of sealing the internal battery components from the ambient environment.  Use of Parylene as a void-free packaging material for battery systems was thus known in the art at the time of the claimed invention.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the Parylene films of Jiang to be pore-free as taught by Kohlberger since it would have improved the sealing properties of the packaging and prevented unwanted reactions between the ambient atmosphere and internal electronic devices within the packaging.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tai et al. (U.S. Patent Application No. 2015/0036302) discloses Parylene packages for various electronic devices.  Buckingham et al. (U.S. Patent Application No. 2012/0135292) discloses a conformal polymer packaging for batteries that can include a Parylene pinhole free layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725